Citation Nr: 0804059	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for a 
panic disorder (previously characterized as an anxiety 
neurosis).

2.	Entitlement to a rating in excess of 50 percent for 
bilateral visual field impairment, post facial trauma, 
with left ptosis, left hypertropia, left quadranopsia, 
and right temporal field defect (hereinafter referred to 
as an "eye disability").

3.	Entitlement to an effective date earlier than December 
19, 2003, for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

4.	Entitlement to an effective date earlier than December 
19, 2003, for the award of a 50 percent rating for a 
panic disorder.

5.	Entitlement to an effective date prior to March 1, 2001, 
for the payment of additional benefits for dependents.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that, in a November 2004 written statement, 
the veteran's attorney raised new claims on his behalf for 
service connection for hearing loss, a dental condition, and 
brain trauma.  A May 2005 rating decision granted service 
connection for tinnitus and right ear hearing loss, but the 
RO did not adjudicate the veteran's other claims - as noted 
in his attorney's August 2007 written statement.  Thus, the 
matter of the veteran's claims for service connection for 
left ear hearing loss, a dental disorder, and brain trauma, 
are referred to the RO for appropriate development and 
adjudication 

Further, in a September 1999 written statement, in which he 
sought increased ratings for his service-connected 
disabilities, the veteran said he wanted "this" to be 
"retro" to the time of his injury (apparently in 1972).  
However, it is unclear to the Board what the veteran 
requests.  If he wishes to file a specific claim for an 
earlier effective date for the award of service connection 
for a particular disability, either the veteran or his 
attorney should contact the RO and state that claim with 
specificity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Board notes that, in July 2004, the RO received an 
Application for Disability Insurance (Form SSA 16-F6) 
completed by the veteran for the Social Security 
Administration (SSA), on which he reported becoming unable to 
work in August 2003.  Also of record is a March 2004 
examination report completed by a private medical 
practitioner for the Division of Disability Determination 
Services in New Jersey.  Thus, it appears that the veteran 
may be in receipt of SSA disability or other benefits, 
although this is not entirely clear.  The United States Court 
of Appeals for Veterans Claims ("the Court") has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, it should be clarified if the veteran is 
in receipt of SSA disability or other benefits and, if so, 
his SSA records should be obtained in connection with his 
claims.

Second, the veteran seeks a rating in excess of 50 percent 
for his service-connected eye disability.  In January 2004, a 
VA optometrist examined the veteran and performed Humphrey 
visual field testing, although a copy of that test is not of 
record.  The examiner noted that the veteran was to see a VA 
neuro-ophthalmologist in the VA outpatient clinic.  Recent VA 
outpatient medical records submitted by the veteran and dated 
in June 2007, show that he was examined by an optometrist and 
then seen by an ophthalmologist.  The ophthalmologist 
examined the veteran, noted his interest in a surgical repair 
of his left eye ptosis, and indicated that he would have a 
pre surgical consultation regarding the left eye ptosis.  It 
is unclear if the veteran underwent left eye surgery.  
However, the Board is of the opinion that the veteran should 
be examined by an ophthalmologist to determine the current 
severity of his service-connected eye disability.

Third, there appear to some missing medical records that 
should be obtained.  In the December 2003 claim for benefits, 
the veteran's attorney said that the veteran was treated at 
the East Orange, New Jersey, VA medical center (VAMC) and by 
Dr. D., a private physician in Branchville, New Jersey.  The 
RO obtained medical records from the East Orange VAMC, dated 
from March 1998 to March 2003.  But, a November 2004 notation 
on the veteran's written statement indicates that a RO 
representative noted the need to obtain medical records 
regarding the veteran's treatment from the Lyon's New Jersey 
VAMC and the East Orange VAMC, although there is no 
indication that this was done.  The veteran and his attorney 
submitted periodic batches of VA records dated through July 
2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record suggests 
that additional VA medical evidence might be available that 
is not before the Board at this time.  Nor does it appear 
that the medical records from Dr. D., the private 
practitioner noted above, were sought or obtained.  

Fourth, in a September 2001 letter, the RO advised the 
veteran that his VA compensation award was changed to add his 
dependents, effective October 1, 1999, and his VA award was 
adjusted to pay him retroactively, effective March 1, 2001, 
the date his retired pay was adjusted.  He was provided with 
his appellate rights at that time.  In a May 2002 signed 
statement, the veteran requested clarification as to why he 
was not paid from September 22, 1999 to March 1, 2001 for his 
dependent benefits and expressly requested retroactive 
benefits to September 22, 1999.  The RO did not respond to 
the veteran's statement.  

The Board construes the veteran's May 2002 written statement 
as a timely notice of disagreement (NOD) as to the issue of 
an effective date prior to March 1, 2001, for the payment of 
additional benefits for dependents.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to an effective date prior 
to March 1, 2001, for the payment of 
additional benefits for dependents.  
Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned to 
the Board.  If a substantive appeal is 
not timely received, the appeal should 
be closed by the RO/AMC.

2.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations), if any.  
All records obtained should be 
associated with the claims file.  If 
these records are not available, 
certification of such should be placed 
in the record and the veteran and his 
attorney so advised in writing.

3.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the Lyon's New Jersey 
VAMC, the East Orange VAMC, and any 
other VA medical facility identified by 
him, for the period from March 2003 to 
the present.  If any records are 
unavailable, a written note to that 
effect should be placed in the claims 
file, and the veteran and his attorney 
so notified in writing.

4.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment by Dr. D., Sparta Medical 
Assistance, 206N, Branchville, New 
Jersey 07826.  If any records are 
unavailable, a written note to that 
effect should be placed in the claims 
file, and the veteran and his attorney 
so notified in writing.  Appellant's 
assistance in obtaining the records 
should be requested as needed.

5.	Then, the veteran should be scheduled 
for a VA examination performed by an 
appropriate medical specialist, e.g., 
an ophthalmologist, to determine the 
current severity and all manifestations 
of his service connected bilateral 
visual field impairment, post facial 
trauma, with left ptosis, left 
hypertropia, left quadranopsia, and 
right temporal field defect.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner 
should complete the Disability 
Evaluation Examination Worksheet that 
is relevant to evaluating eye 
disorders.  In particular, the VA 
ophthalmologist must chart visual field 
defects using a Goldmann Perimeter 
Chart and include the chart as part of 
the examination report sent to the 
RO/AMC. 

6.	Then, the RO/AMC should readjudicate 
the veteran's claims for increased 
ratings for his service-connected panic 
disorder and eye disability, and an 
effective date earlier than December 
19, 2003, for the award of a TDIU and a 
50 percent rating for a panic disorder.  
If the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the September 
2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



